DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Murakami Masonari (JP 2003199382A and Masonari hereinafter.)
As to claim 4, An air conditioner, comprising the device for field weakening control of the compressor. 	
(Masonari teaches (para [0001] an air conditioner, comprising the control device 20/8 (fig.1/10) for field weakening control of the compressor motor 4a/4 (see fig.1/10, para’s. [0012], [0016], lines 36-43 & claim 1; Masonari teaches brushless motor is used in a compressor of an air conditioner…”, see page 6, para. 14.)  
Allowable Subject-Matter
Claims 1-3 and 5-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach (see claims 1 and 5)  when the rotational speed w of the compressor is greater than or equal to ω1, controlling the compressor not to enter the field weakening control temporarily and controlling the output voltage of the main circuit unit to rise, and controlling the compressor to enter the field weakening control when the output voltage of the main circuit unit cannot continue to rise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571) 270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East.Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			05/24/2022